EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 3/14/2022.
The application has been amended as follows: 
In the claims:
            11. (Currently Amended) A vehicle control device comprising:
            a processor that executes instructions to:
            
            ; and
cause a projector that projects an image on the road to project an image indicating a future trajectory of the vehicle, in a case where a plurality of pedestrians recognized are present on the traveling route of the vehicle.
Allowable Subject Matter
Claims 11,13-17, and 21-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668